IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-30,534-03


EX PARTE MARK ALAN JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-29208-03-E IN THE 108TH DISTRICT COURT

FROM POTTER COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to ninety-nine years' imprisonment.  His conviction was
affirmed on appeal.  Johnson v. State, No. 07-92-0348-CR (Tex. App. - Amarillo, August 4, 1993).
	In the instant application, Applicant raises one ground for relief in which he alleges that he
was denied due process in the parole revocation process.   Additionally, Applicant alleges that he is
actually innocent, and that this Court erred in failing to issue a written order when it denied
Applicant's first habeas application.
	This Court has reviewed Applicant's claim that he was denied due process during parole
revocation, and has determined that it is without merit.  Therefore, it is denied.  Applicant's
remaining claims are barred from review; therefore, they are dismissed. Tex. Code Crim. Proc. art.
11.07 § 4. 

 
 
Filed: June 13, 2012
Do not publish